Opinion issued November 21, 2017




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-17-00150-CV
                           ———————————
                       TRISTAN HARRISON, Appellant

                                        V.
                      ONE WESTFIELD LAKE, Appellee



             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1088470


                         MEMORANDUM OPINION
      Appellant, Tristan Harrison, proceeding pro se, has failed to timely file her

appellate brief. See TEX. R. APP. P. 38.6(a), (d), 38.8(a)(1). After the reporter’s

record was filed on May 23, 2017, the Clerk of this Court notified appellant that

appellant’s brief was due within thirty days of that notice. See id. 38.6(a)(2).
However, on May 26, 2017, the county clerk filed a supplemental clerk’s record in

this Court showing that the appellate record it mailed to appellant was returned.

      On June 13, 2017, the Clerk of this Court notified appellant that his appeal

was subject to dismissal for failure to timely file his appellate brief or a current

mailing address and requested a response within 10 days of that notice. See id.

38.8(a)(1), 42.3(b). On June 20, 2017, the Clerk’s notice was returned to this Court

with the following notations marked on the envelope: “RETURN TO SENDER[,]

NOT DELIVERABLE AS ADDRESSED[,] UNABLE TO FORWARD.”

Appellant neither timely filed his brief nor provided the Clerk of this Court with any

other address. See id. 9.1(b) (“A party not represented by counsel must sign any

document . . . and give the party’s mailing address, telephone number, fax number,

if any, and email address.”); 38.8(a)(1), 42.3(c).

      Accordingly, we dismiss the appeal for want of prosecution for failure to

timely file a brief. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Bland.




                                           2